Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/22 has been entered.
 
Claim interpretation
	Upon discussion with SPE Robert Wax, the examiner is interpreting claim 1 as a composition consisting of isofetamid and mandestrobin.  Because the “as active ingredients” is the intended use of the isofetamid and mandestrobin. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3, 5, 8-10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, applicants have now amended the claims to consist of applying isofetamid and mandestrobin to the crop, e.g. only isofetamid and mandestrobin without the addition of any diluents, excipients, water, solvents, etc. which was not known in the art as is taught by APSnet which teaches that fungicide/pesticide compositions were known in the art to comprise not only active agents but also inert ingredients which improve the performance are typically carried/diluted in water for spray application (See application methods) and applicant’s claims further recite wherein the concentration of isofetamid to be applied is 0.01 ppm to 10,000 ppm and the concentration of mandestrobin to be applied is 0.01 ppm to 10,000 ppm is impossible and cannot exist in the method as is it is instantly claimed because if the method consists of applying isofetamid and mandestrobin nothing except the two active agents can be applied which means that the total concentration of isofetamid and mandestrobin must add up to 1,000,000 parts if the concentration is being reported as ppm because all of the million parts must be made up of isofetamid and mandestrobin and that is not the case in the instant claims which claim ranges of 0.01 ppm to 10,000 ppm of isofetamid and 0.01 ppm to 10,000 ppm of mandestrobin which is impossible because based on the consisting of being used in the claim the entirety of what is applied to control the disease of a crop consists of isofetamid and mandestrobin and consists of means that the claim excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931). Thus, there can be nothing else present in the composition applied in the claimed method and no other steps in the claimed method because the method consists of applying isofetamid and mandestrobin to the crop in the claimed ratios. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 8-9, and 12 are indefinite because they depend from claim 3 which recites: A method for controlling a disease of a crop, which  consists of applying isofetamid and mandestrobin to the crop, wherein the disease is caused by harmful pathogenic fungus, and wherein the weight ratio of isofetamid to mandestrobin is 1:1000 to 1000:1. Because the method consists of applying isofetamid and mandestrobin to the crop, there can be no other steps in the claimed method and no other components applied in the claimed method as such the applied composition must wholly consist of isofetamid and mandestrobin. Thus, claims 5, 8-9, and 12 which depend from claim 3 either directly or indirectly, and recite concentrations of mandestrobin in the method to be from 0.01 to 10000 ppm and of isofetamid to be from 0.01 to 10000 ppm make the claim unclear because the composition must wholly consist of isofetamid and mandestrobin e.g. their combination must be 100% or all 1,000,000 parts if measured in ppm of the composition. Thus, by claiming wherein the method consists of applying at most 10,000 ppm of mandestrobin and at most 10,000 ppm of isofetamid, this totals to 20,000 ppm and it is unclear to the examiner what exactly makes up the other 980,000 ppm of the composition because with the use of the consisting of language in claim 3 nothing else can be present in the method (no other steps or components besides those expressly disclosed).

Allowable Subject Matter
Claim 1 is allowed as it is being interpreted above. Specifically, a composition which only consists of isofetamid and mandestrobin and absolutely nothing else, e.g. no water or other carriers, is allowable.
Conclusion
	Claim 1 is allowable. Claims 3, 5, 8-10, and 12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616